Exhibit 10.11

 

SECURITY AGREEMENT

 

1.               THE SECURITY.  The undersigned, Orange County Professional
Services, Inc. (“Grantor”), hereby assigns and grants to Bridge Bank, National
Association (“Lender”) a continuing security interest in the following described
property (“Collateral”):

 

(a)                                  All of the following, whether now owned or
hereafter acquired by Grantor: accounts, contract rights, chattel paper,
instruments, deposit accounts, investment property and general intangibles.

 

(b)                                 All inventory now owned or hereafter
acquired by Grantor.

 

(c)                                  All negotiable and nonnegotiable documents
of title now owned or hereafter acquired by Grantor.

 

(d)                                 All rights under contracts of insurance now
owned or hereafter acquired by Grantor covering any of the above-described
property.

 

(e)                                  All proceeds, product, rents and profits
now owned or hereafter acquired by Grantor of any of the above-described
property.

 

(f)                                    All books and records now owned or
hereafter acquired by Grantor pertaining to any of the above-described property,
including but not limited to any computer-readable memory and any computer
hardware or software necessary to process such memory (“Books and Records”);

 

Grantor acknowledges and affirms that such security interest in the Collateral
has attached to all Collateral without further act on the part of the Lender or
Grantor.

 

2.               THE INDEBTEDNESS.  The Collateral secures and will secure all
Indebtedness of Revcare, Inc. (“Borrower”) to Lender.  For the purposes of this
Agreement, “Indebtedness” means all loans and advances made by Lender to
Borrower and all other obligations and liabilities of Borrower to Lender,
whether now existing or hereafter incurred or created, whether voluntary or
involuntary, whether due or not due, whether absolute or contingent, or whether
incurred directly or acquired by Lender by assignment or otherwise.  Unless
Borrower shall have otherwise agreed in writing, Indebtedness, for the purposes
of this Agreement, shall not include “consumer credit” subject to the disclosure
requirements of the Federal Truth in Lending Act or any regulations promulgated
thereunder.

 

3.               GRANTOR’S COVENANTS.  Grantor covenants and warrants that
unless compliance is waived by Lender in writing:

 

(a)                                  Grantor shall execute and deliver to Lender
concurrently with Grantor’s execution of this Security Agreement, and from time
to time at the request of Lender, all financing statements, continuation
financing statements, fixture filings, agreements, security agreements, chattel
mortgages, assignments, and all other documents that Lender may request, in form
satisfactory to Lender, to perfect and maintain perfected Lender’s security
interests in the Collateral and in order to consummate fully all of the
transactions contemplated by this Security Agreement and the Business Financing
Agreement.

 

(b)                                 Grantor will properly preserve the
Collateral; defend the Collateral against any adverse claims and demands; and
keep accurate Books and Records.

 

(c)                                  Grantor has notified Lender in writing of,
and will notify Lender in writing prior to any change in the locations of (i)
Grantor’s place of business or Grantor’s chief executive office if Grantor has
more than one place of business and (ii) any Collateral, including the Books and
Records.

 

(d)                                 Grantor will notify Lender in writing prior
to any change in Grantor’s name, identity or business structure.

 

1

--------------------------------------------------------------------------------


 

(e)                                  Grantor has not granted and will not grant
any security interest in any of the Collateral except to Lender, and will keep
the Collateral free of all liens, claims, security interests and encumbrances of
any kind or nature, except the security interest of Lender.

 

(f)                                    Grantor will not sell, lease, agree to
sell or lease, or otherwise dispose of, or remove from Grantor’s place of
business (i) any inventory except in the ordinary course of business as
heretofore conducted by Grantor, or (ii) any other Collateral except with the
prior written consent of Lender.

 

(g)                                 Grantor will promptly notify Lender in
writing of any event which affects the value of any Collateral, the ability of
Grantor or Lender to dispose of any Collateral, or the rights and remedies of
Lender in relation thereto, including, but not limited to, the levy of any legal
process against any Collateral and the adoption of any marketing order,
arrangement or procedure affecting the Collateral, whether governmental or
otherwise.

 

(h)                                 If any Collateral is or becomes the subject
of any negotiable document of title including any warehouse receipt or bill of
lading, Grantor shall immediately deliver such document to Lender.

 

(i)                                     Until Lender exercises its rights to
make collection, Grantor will diligently collect all Collateral.

 

4.               ADDITIONAL OPTIONAL REQUIREMENTS.  Grantor agrees that Lender
may at its option at any time, whether or not Grantor is in default:

 

(a)                                  Require Grantor to segregate all
collections and proceeds of the Collateral so that they are capable of
identification and deliver daily such collections and proceeds to Lender in
kind.

 

(b)                                 Require Grantor to deliver to Lender (i)
copies of or extracts from the Books and Records, and (ii) information on any
contracts or other matters affecting the Collateral.

 

(c)                                  Examine the Collateral, including the Books
and Records, and make copies of or extracts from the Books and Records, and for
such purposes enter at any reasonable time upon the property where any
Collateral or any Books and Records are located.

 

(d)                                 Require Grantor to deliver to Lender any
instruments or chattel paper.

 

(e)                                  Require Grantor to obtain Lender’s prior
written consent to any sale, lease, agreement to sell or lease, or other
disposition of any inventory.

 

(f)                                    Notify any account debtors, any buyers of
the Collateral, or any other persons of Lender’s interest in the Collateral.

 

(g)                                 Require Grantor to direct all account
debtors to forward all payments and proceeds of the Collateral to a lockbox
account as Lender may specify, pursuant to a lockbox agreement in form and
substance satisfactory to Lender, with a lockbox servicing agent acceptable to
Lender.

 

(h)                                 Demand and collect any payments and proceeds
of the Collateral.  In connection therewith Grantor irrevocably authorizes
Lender to endorse or sign Grantor’s name on all checks, drafts, collections,
receipts and other documents, and to take possession of and open the mail
addressed to Grantor and remove therefrom any payments and proceeds of the
Collateral.

 

5.               DEFAULTS.  Any one or more of the following shall be a default
hereunder:

 

(a)                                  Grantor fails to pay any Indebtedness when
due.

 

(b)                                 Grantor breaches any term, provision,
warranty or representation under this Agreement or under any other obligation of
Grantor to Lender.

 

(c)                                  Any custodian, receiver or trustee is
appointed to take possession, custody or control of

 

2

--------------------------------------------------------------------------------


 

all or a substantial portion of the property of Borrower or of any guarantor of
any Indebtedness.

 

(d)                                 Borrower or any guarantor of any
Indebtedness becomes insolvent, or is generally not paying or admits in writing
its inability to pay its debts as they become due, fails in business, makes a
general assignment for the benefit of creditors, dies or commences any case,
proceeding or other action under any bankruptcy or other law for the relief of,
or relating to, debtors.

 

(e)                                  Any case, proceeding or other action is
commenced against Borrower or any guarantor of any Indebtedness under any
bankruptcy or other law for the relief of, or relating to, debtors.

 

(f)                                    Any involuntary lien of any kind or
character attaches to any Collateral.

 

(g)                                 Any financial statements, certificates,
schedules or other information now or hereafter furnished by Borrower to Lender
proves false or incorrect in any material respect.

 

6.               LENDER’S REMEDIES AFTER DEFAULT.  In the event of any default
Lender may do any one or more of the following:

 

(a)                                  Declare any Indebtedness immediately due
and payable, without notice or demand.

 

(b)                                 Enforce the security interest given
hereunder pursuant to the Uniform Commercial Code and any other applicable law.

 

(c)                                  Enforce the security interest of Lender in
any deposit account of Grantor maintained with Lender by applying such account
to the Indebtedness.

 

(d)                                 Require Grantor to assemble the Collateral,
including the Books and Records, and make them available to Lender at a place
designated by Lender.

 

(e)                                  Enter upon the property where any
Collateral, including any Books and Records are located and take possession of
such Collateral and such Books and Records, and use such property (including any
buildings and facilities) and any of Grantor’s equipment, if Lender deems such
use necessary or advisable in order to take possession of, hold, preserve,
process, assemble, prepare for sale or lease, market for sale or lease, sell or
lease, or otherwise dispose of, any Collateral.

 

(f)                                    Grant extensions and compromise or settle
claims with respect to the Collateral for less than face value, all without
prior notice to Grantor.

 

(g)                                 Use or transfer any of Grantor’s rights and
interests in any Intellectual Property now owned or hereafter acquired by
Grantor, if Lender deems such use or transfer necessary or advisable in order to
take possession of, hold, preserve, process, assemble, prepare for sale or
lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral.  Grantor agrees that any such use or transfer shall be without any
additional consideration to Grantor.  As used in this paragraph, “Intellectual
Property” includes, but is not limited to, all trade secrets, computer software,
service marks, trademarks, trade names, trade styles, copyrights, patents,
applications for any of the foregoing, customer lists, working drawings,
instructional manuals, and rights in processes for technical manufacturing,
packaging and labelling in which Grantor has any right or interest, whether by
ownership, license, contract or otherwise.

 

(h)                                 Have a receiver appointed by any court of
competent jurisdiction to take possession of the Collateral.

 

(i)                                     Take such measures as Lender may deem
necessary or advisable to take possession of, hold, preserve, process, assemble,
insure, prepare for sale or lease, market for sale or lease, sell or lease, or
otherwise dispose of, any Collateral, and Grantor hereby irrevocably constitutes
and appoints Lender as Grantor’s attorney-in-fact to perform all acts and
execute all documents in connection therewith.

 

3

--------------------------------------------------------------------------------


 

7.               MISCELLANEOUS.

 

(a)                                  Any waiver, express or implied, of any
provision hereunder and any delay or failure by Lender to enforce any provision
shall not preclude Lender from enforcing any such provision thereafter.

 

(b)                                 Grantor shall, at the request of Lender,
execute such other agreements, documents, instruments, or financing statements
in connection with this Agreement as Lender may reasonably deem necessary.

 

(c)                                  All notes, security agreements,
subordination agreements and other documents executed by Grantor or furnished to
Lender in connection with this Agreement must be in form and substance
satisfactory to Lender.

 

(d)                                 If any provision of this Agreement is deemed
invalid by reason of law, this Agreement will be construed as not containing
such provision and the remainder of the Agreement shall remain in full force and
effect.  If Lender waives a default, it may enforce a later default.  Any
consent or waiver under, or amendment of this Agreement, must be in writing, and
no such consent, waiver, or amendment shall imply any obligation by Lender to
make any subsequent consent, waiver, or amendment.  THIS AGREEMENT SHALL BE
GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
CALIFORNIA.

 

(e)                                  All rights and remedies herein provided are
cumulative and not exclusive of any rights or remedies otherwise provided by
law.  Any single or partial exercise of any right or remedy shall not preclude
the further exercise thereof or the exercise of any other right or remedy.

 

(f)                                    All terms not defined herein are used as
set forth in the Uniform Commercial Code.

 

(g)                                 In the event of any action by Lender to
enforce this Agreement or to protect the security interest of Lender in the
Collateral, or to take possession of, hold, preserve, process, assemble, insure,
prepare for sale or lease, market for sale or lease, sell or lease, or otherwise
dispose of, any Collateral, Grantor agrees to pay immediately the costs and
expenses thereof, together with reasonable attorney’s fees and allocated costs
for in-house legal services.

 

(h)                                 This Agreement shall bind and inure to the
benefit of the respective successors and assigns of Grantor and Lender;
provided, however, that Grantor may not assign this Agreement nor delegate any
of its duties hereunder without Lender’s prior written consent and any
prohibited assignment or delegation shall be absolutely void.  Lender reserves
the right to sell, transfer, negotiate, assign or grant participations in all or
part of, or any interest in, the rights and benefits hereunder.

 

(i)                                     The Grantor will pay to Lender upon
demand all fees, costs and expense (including fees of attorneys and
professionals and their costs and expenses) that Lender incurs or may from time
to time impose in connection with any of the following:  (a) preparing,
negotiating, administering, and enforcing this Agreement or any other agreement
executed in connection herewith, including any amendments, waivers or consents
in connection with any of the foregoing, and (b) any litigation or dispute
(whether instituted by Lender, Grantor or any other person) in any way relating
to this Agreement or any other agreement executed in connection herewith or
therewith.  Grantor shall indemnify and hold Lender harmless from and against
any and all claims, actions, damages, costs, expenses, and liabilities of any
nature whatsoever arising in connection with any of the foregoing.

 

(j)                                     EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING IN CONNECTION WITH THE OBLIGATIONS OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY OBLIGATION, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN
CONTRACT OR TORT OR

 

4

--------------------------------------------------------------------------------


 

OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.  EACH PARTY
REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER, HAS DETERMINED FOR
ITSELF THE NECESSITY TO REVIEW THE SAME WITH ITS LEGAL COUNSEL, AND KNOWINGLY
AND VOLUNTARILY WAIVES ALL RIGHTS TO A JURY TRIAL.

 

 

Executed this           day of                              , 2003

 

 

GRANTOR:

LENDER:

 

 

ORANGE COUNTY PROFESSIONAL SERVICES, INC.

BRIDGE BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By

 

 

By

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 

 

 

 

5

--------------------------------------------------------------------------------